Exhibit 10.5

IBM OEM Software Agreement: 4905S10262

Amendment 03 to Transaction Document Number 02

This Amendment (Amendment) to the IBM OEM Software Agreement and Transaction
Document (TD) specified above is entered into between International Business
Machines Corp. (IBM) and Lawson Software Americas, Inc. (you). This Amendment
will remain in effect until such TD terminates or expires. If there is a
conflict, the terms of this Amendment shall prevail over the terms of the TD.
Except as modified herein, all other terms of the TD remain in full force and
effect.

Change Number 1:

Replace Section 1:

1. Program(s) Prices: You will pay IBM the applicable amount identified below
for each IBM Blue Stack made up of the following Program(s) that you distribute,
and for each term of Maintenance Renewal/Reinstatement that you purchase.

Part Number

 

IBM Blue Stack License (including 1 Year of Maintenance for New Customers)

D5ALTLL

 

WAS NETWORK DEPLOYMENT 5.0 MULTIPLT PROG PK 1 PROC NLV

D55V1LL

 

IBM WebSphere MQ Value Unit License + Maintenance 12 months

D533ILL

 

IBM TIVOLI DIRECTORY SERVER MGD PROC LIC+SW MAINT 12 MO

D521NLL

 

IBM TIVOLI LICENSE MANAGER MGD PROC LIC+SW MAINT 12 MO

D51NDLL

 

DB2 UDB WORKGROUP SERVER UNLIMITED ED PROCESSOR LIC+SW MAINT 12 MO

D58AELL

 

IBM WebSphere Enterprise Service Bus Value Unit License + SW Ma 12 months

ATZF3ZZ

 

IBM OmniFind Edition *

 

--------------------------------------------------------------------------------

* Note - See 6.y

Part Number

 

Maintenance Renewal/ Reinstatement*

E1ALVLL

 

WEBSPHERE APPLICATION SRVR NETWORK DEPLOYMENT PROC ANNUAL SW MAINT RNWL

D5ALWLL

 

WEBSPHERE APPLICATION SRVR NETWORK DEPLOYMENT PROC SW MAINT REINSTATE 12 MO

E0256LL

 

IBM WebSphere MQ Value Unit Annual SW MA Renewal

D55V2LL

 

IBM WebSphere MQ Value Unit SW MA reinstatement 12 months

E013NLL

 

IBM TIVOLI DIRECTORY SERVERPROCESSOR ANNUAL SW MAINT RNWL

D533JLL

 

IBM TIVOLI DIRECTORY SERVERPROCESSOR SW MAINT REINSTATE 12 MO

E00HTLL

 

IBM TIVOLI LICENSE MANAGER CLIENT ANNUAL SW MAINT RNWL

D51L2LL

 

IBM TIVOLI LICENSE MANAGER CLIENT SW MAINT REINSTATE 12 MO

E00IHLL

 

DB2 UDB WORKGROUP SERVER UNLIMITED ED PROCESSOR ANNUAL SW MAINT RNWL

D51NFLL

 

DB2 UDB WORKGROUP SERVER UNLIMITED ED PROCESSOR SW MAINT REINSTATE 12 MO

E02J3LL

 

IBM WebSphere Enterprise Service Bus Value Unit Annual SW MA Renewal

D58AFLL

 

IBM WebSphere Enterprise Service Bus Value Unit SW MA Reinstatement 12 months

 

--------------------------------------------------------------------------------

*Reinstatement fees shall apply when a Customer has had a gap in Maintenance
coverage for more than 30 days.

1


--------------------------------------------------------------------------------


Pricing and Minimum Guarantees: 

a.   Pricing:  The Royalty and Maintenance fees for each IBM Blue Stack  is in
the table below:

Lawson Applications (known as S3) currently covered under TD02:

Customer Type

 

One-Time Royalty*

 

Annual Maintenance Fees

 

New Customer

 

$

***

 

$

***

 

Existing Customer

 

$

***

 

$

***

 

 

Customer Type

 

Reinstatement Fees (one-time fee)

 

New Customer Maintenance Reinstatement

 

$

***

 

Existing Customer Maintenance Reinstatement

 

$

***

 

 

Former applications under Intentia (known as M3) added new to this agreement:

Customer Type

 

One-Time Royalty*

 

Annual Maintenance Fees

 

M3 Customer

 

$

***

 

$

***

 

 

Customer Type

 

Reinstatement Fees (one-time fee)

 

M3 Customer Maintenance Reinstatement

 

$

***

 

 

--------------------------------------------------------------------------------

* No additional royalty payments (excluding Maintenance) will be due IBM when a
Customer makes additional purchases from Lawson to run with an existing and paid
for IBM Blue Stack.

** Includes the first year of Annual Maintenance Fees.

b.   Minimum Guarantee: This Section applies to the Lawson applications, now
known as Lawson S3 (the “Value-Add Components” as defined in TD02), These
Minimums do not apply to the former Intentia applications now known as Lawson
M3. The minimum amount you are guaranteed to pay IBM during the three-year term
of TD02 is $*** determined as follows and are unchanged by this amendment:

1.  $*** of royalties for the license of Solutions to *** New Customers (***
licenses per year);   and

2.   $*** of royalties for the license of Solutions to *** Existing Customers.

c.   M3 payments - Lawson will report for Lawson M3, formerly Intentia,
customers sold. The reports will not be applied to the Minimum Guaranteed above,
for the Lawson M3 applications and there will be no minimum guaranteed sales or
payments to IBM with respect to M3, in Section b. Lawson will report and supply
a PO for the Lawson M3 applications separately from the Lawson S3 applications
above and be billed from IBM.

d. Currently, Lawson has approximately *** installed Customers under TD02 for
which an incremental fee of $*** per Customer (representing the difference
between TD02 and Amendment 03 pricing for S3 Customers) shall be paid to IBM
from the current credit value (representing actual royalty payments paid by
Lawson under TD02 for Programs not yet licensed by Lawson). The total due is
approximately $*** and will be reconciled by IBM in April 2007.

2


--------------------------------------------------------------------------------


Change 2:

2. Value-Add Components which must be included in Solutions:

Vendor

 

Application Description

Lawson Software Americas, Inc.

 

The Value-Add Components are the Lawson suite of products, including S3 and M3,
as they exist as of the effective date of this Transaction Document and will
include all future releases, versions and enhancements to such products
developed by or on behalf of Lawson. Value-Add Components will also include
newly developed products and suites, and any products acquired by Lawson through
corporate acquisition, merger, or the purchase of assets of a third party,
except products acquired from any company that is (or within the last 12 months
was) under contract with IBM to distribute any of the Programs in the IBM Blue
Stack.

 

Change 3:

4. Reporting and Purchase Order Requirements:

a)              You shall maintain complete and accurate records indicating by
Lawson fiscal quarter, (i) all IBM Blue Stack and Short Stack distributions
during such quarter by you; and (ii) all Maintenance, Maintenance Renewal and
Maintenance Reinstatement purchases made for IBM Blue Stack during such quarter.
For each such distribution, you shall report Customer name, date sold, Customer
Type (Existing or New), IBM Blue Stack Programs and Value-Added Components
licensed.

By the second-to-last workday of the month after the end of each Lawson fiscal
quarter, you agree to submit to IBM a sales report, in the form below, which
shall include the specific distributions detailed in section 4a that backup the
sales report by showing the following:  The number of IBM Blue Stacks, Short
Stacks, Maintenance, and Maintenance Renewals/Reinstatement contracted-for in
the previous calendar quarter.   This Sales report will be used as the purchase
order for such distributions.

b)             IBM shall invoice you the applicable fees as per Section 2 of
this Amendment.  Payment is due within 30 days of receipt of a correct invoice.

Form of Sales Report (“MA” = Maintenance)

Lawson S3 report

Type

 

Number of Blue Stacks

 

Fees Due IBM

 

Customer Transaction 
Date

 

New Customer Lic

 

 

 

 

 

 

 

Existing Customer Lic

 

 

 

 

 

 

 

Existing Customer MA

 

 

 

 

 

 

 

Annual renewal New Customer MA

 

 

 

 

 

 

 

Annual MA renewal Existing Customer MA

 

 

 

 

 

 

 

MA Reinstatement New Customers

 

 

 

 

 

 

 

MA Reinstatement Existing Customer Lic.

 

 

 

 

 

 

 

 

Lawson M3 report

Type

 

Number of Blue Stacks

 

Fees Due IBM

 

Customer Transaction
Date

 

M3 customer Lic.

 

 

 

 

 

 

 

M3 Customer MA

 

 

 

 

 

 

 

M3 Customer Reinstatement MA

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------


e)              The following Media Packs will be shipped for the Programs
listed in Section 1 that are not listed in TD02:

Media Pack
PN

 

Media Pack Description

BA0F8ML

 

IBM WebSphere MQ for Multiplatforms Version 6.0.1 media pack

BA0LPML

 

IBM WebSphere Enterprise Service Bus For Multiplatforms Version 6.0.2
Multilingual Media Pack

 

Change 4:

6. Miscellaneous Terms/Conditions

Sections 6(e) and 6(f) in TD02 are hereby deleted in their entirety.

Section 6 of TD02 is amended to now include the following:

6.s)  ISV entitlement and use of the WAS ND (D5ALTLL) Program allows use of the
J2EE application server and web services content subject to the following
restrictions:  Deployment Manager is restricted to manage processes or JVM’s on
a single production machine. Workload management is restricted to a single
machine.  Use of the High Availability Manager and use of clustering over more
than one machine are restricted.

6.t) ISV entitlement and use of the WebSphere ESB (D58AELL) is limited to a
single production machine deployment environment for use in connections (1)
between Lawson applications, and (2) between Lawson applications and Non-Lawson
applications in the Lawson applications and business process.  Use for
connections between two Non-Lawson applications is not permitted outside of the
Lawson applications and business processes.

6.u) WebSphere ESB (D58AELL) may run on the same production machine or on a
separate production machine from the Lawson Applications.  Use of the WAS ND
(D5ALTLL) Program in WebSphere ESB is restricted to use defined in 6.s)

6.v) ISV entitlement and use of the WebSphere MQ (D55V1LL) is limited to a
single production machine deployment environment for use in connections (1)
between Lawson applications, and (2) between Lawson applications and Non-Lawson
applications in the Lawson applications and business process.  Use for
connections between two Non-Lawson applications is not permitted outside of the
Lawson applications and business processes.   For all WebSphere MQ interactions
MQ must be directly connected to the WebSphere ESB.

6.w The IBM OEM Software Agreement between IBM and Intentia Research and
Development AB (Agreement Number 129678-718434), will terminate effective April
1, 2007

6.x Lawson intends to reduce  the price on maintenance by ***% for up to *** LSF
Customers that today pay less than $*** per year for Lawson maintenance. If
Lawson does so, IBM will reduce the price of MA on those accounts by ***% and
the quarterly royalty reports will reflect the reduction in MA due IBM.

6.y IBM OmniFind Enterprise Edition can be used only in conjunction with Lawson
Landmark applications  and M3 applications for accessing the following supported
data sources: DB2 for iSeries.

6.z IBM plans in the future to include IBM Search function required by Lawson
into DB2 UDB Extenders and Lawson will be allowed to use that product at no
additional royalties.

4


--------------------------------------------------------------------------------


Change 5:

8. Word definitions.

a) Lawson M3 applications are the former Intentia applications that are now
licensed by Lawson and its Affiliates.

b) Lawson S3 applications are the Value-Add Components described in TD02,
Section 2 as executed by the parties in 2006.

Change 6:

For illustration purposes only, the following diagrams and descriptions are
non-exclusive integration usage examples.

Example 1: Consider the following example Lawson business process between Lawson
and non-Lawson applications.

[g101581kai001.gif]

Diagram 1

A Lawson order business process uses WebSphere ESB to facilitate a sequence of
interactions (1-4, below) between Lawson and non-Lawson applications.  A new
order, Order #123, is initiated by non-Lawson Application A, and interacts with
Lawson to create a new business process instance, Order Process #123, in Lawson
(interaction 1).  Order Process #123 in Lawson then interacts with non-Lawson
Application B (interaction 2).  In response to interaction 2, non-Lawson
Application B interacts with non-Lawson Application C (interaction 3).  In
response to interaction 3, non-Lawson Application C interacts with Order Process
#123 in Lawson (interaction 4).

Interaction 3, in the example above is permitted only when the interaction is
associated directly with the same business process instance in Lawson, in this
case Order Process #123.  Interaction 3 is not permitted for any general
interaction between non-Lawson Applications B and C independent of a specific
business process in Lawson.

5


--------------------------------------------------------------------------------


Example 2:  Consider the following example business process between Lawson and
non-Lawson applications.

[g101581kai002.gif]

Diagram 2

An order business process uses WebSphere ESB to facilitate a sequence of
interactions (1-3, below) between Lawson and non-Lawson applications.  A new
order, Order #123, is initiated by non-Lawson Application A, and interacts with
non-Lawson Application B (interaction 1).  In response to interaction 1,
non-Lawson Application B interacts with Lawson to create a new order process
instance, Order Process #123 (interaction 2).  Order Process #123 in Lawson then
interacts with non-Lawson Application C (interaction 3).

Interaction 1 in the example of an interaction outside of the Lawson business
process, and therefore is not permitted because it is not associated directly
with an active order business process in Lawson.  If interaction 1 was removed
from the scenario, interactions 2 and 3 would be permitted.

Once signed and completed, both parties agree any reproduction of this Amendment
Number 03 to Transaction Document 02 made by reliable means (for example,
photocopy or facsimile) is an original.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives.

ACCEPTED AND AGREED TO:

 

 

 

 

 

INTERNATIONAL BUSINESS

 

 

MACHINES CORPORATION

 

LAWSON SOFTWARE AMERICAS, INC.

 

 

 

By:

 

 

 

By:

 

 

 

 

 

Name: Joyce Beeman

 

Name:

 

 

 

 

 

Title: Contracts Administrator

 

Title:

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

IBM Address:

 

Lawson Software Americas Inc. Address:

 

 

 

11400 Burnet Road

 

380 St. Paul Street

Austin, TX 78758

 

St. Paul, MN 55102

Attn:

OEM Software Contracts

 

 

 

Internal Zip 0411E034

 

 

 

6


--------------------------------------------------------------------------------